SCHNACKENBERG, Circuit Judge
(dissenting).
Guided by the most recent applicable decisions of the Missouri courts,1 which have been ignored by the majority opinion, I find it necessary to dissent. I feel it is not proper for us to ignore these recent decisions and thereby reverse the judgment of the trial court herein, based upon the verdict of a jury. To bypass these late decisions and rely on earlier cases 2 said to be favorable to defendant, is not the proper way to ascertain the present applicable Missouri law.
There was evidence tending to prove the following facts:
Plaintiff was 16 years old and of average mental and physical ability on July 6, 1963, when he and James Mackey, 15 years old, hitchhiked from Hinsdale, Illinois to St. Louis, Missouri, and arrived near the St. Louis bus depot that evening. They walked across a bridge to the Illinois side of the Mississippi river and spent the night in an empty boxcar in the railroad yard near the river. They had decided to catch a Cotton Belt freight train to Texas. In the morning they walked toward the Cotton Belt yard, which they entered uninvited, for the purpose of boarding a freight. The yard was unfenced. They then talked to an employee named Rainey, who was dressed in a straw hat, Bermuda shorts and a T-shirt and was telling the other men to throw switches.
When plaintiff asked Rainey about a train ride, the reply was that there would probably be one leaving at 3:30, but he was not sure if they could ride on it, because he was not sure there would be any empties. He told the boys to wait and see, which they did for about two hours. A man who said he was engineer Dopp on the train under consideration, told them that he was the engineer for the first 125 miles and that the train was going to Texas and the coast. Rainey told the boys that the train “was a fast freight and it needed 65 cars on it and it was some short and that he would put some on”. Rainey also told them that “he could only send the ‘mix’ to Pine Bluff and that we could get another ride at Pine Bluff.” Rainey showed the boys the track and the string of cars then standing there and told them to go down and pick a car.
Plaintiff had mistakenly gotten in an empty boxcar of an inbound train. This they learned when they told a switchman Lawrence, who was uncoupling cars on that train, that they were in search of a ride to Texas. Lawrence told them they were in the wrong car and that they should “see the men over by the shack”.
The boys discussed their proposed ride with other employees of defendant and were given various departure times on other freight trains for the west. They openly roamed the freight yard for the greater part of the day. They rested on the ice dock, climbed over cars and across couplings and rode boxcars that were being “kicked in” along the ice dock siding. Plaintiff carried a boy scout knapsack on his back.
Shortly before the train departure, engineer Dopp and Rainey reminded the boys thereof and pointed to where the empty boxcars were located.
*159The boxcar in which plaintiff and companion rode had long steel straps attached to the walls and long pieces of lumber with spikes in them, which the boys cleared away from the end of the car where they sat. While the boys were awaiting train departure, rear brakeman Trucks, who was making a walking inspection of the train, saw the boys in the car. He asked where they were going and they advised him “Texas”. He said “all right”. He asked them to “keep a lookout for anything wrong” and to report it to him in the rear of the train. He also called them to the attention of George Fundenberg, who inspected the train just before it left.
Several employees testified that the operating rules of the railroad prohibited them only from permitting boys to ride on the engine or caboose and that the railroad did not require them to remove or report boys riding in empty boxcars.
Thus, brakeman Trucks testified that during the 20 years prior to 1963 he had seen five or six persons riding in boxcars and he had never requested any of them to leave. He further testified that he had never had anyone instruct him to put anybody off boxcars, and he did not report them to police, detectives or any supervisory employee unless they were building a fire to keep warm in which case he did, but that the caboose and engine are different portions of the train.
Shortly after the train started, it being a very hot day with no ventilation in the car except through the open doors, the boys sat on the floor of the boxcar, the doors being open only three feet. In the meantime, a few pieces of lumber were released when the steel straps attaching them to the wall snapped.
At Illmo, Missouri, 125 miles from East St. Louis, the train stopped. Plaintiff was then on the west side of the car and Mackey, his companion, was on the east side, each sitting in an open doorway. Conductor Frazier inspected the west side of the train and rear brakeman Smith inspected the east side. These employees either failed to see the boys in the doorways or saw them and failed to remove them from the train.
There was some evidence indicating that the train was operated by engineer Walker from Illmo to Avert, Missouri, much faster than it had been operated to Illmo, where a change of engineers occurred. Between Illmo and Avert there were sudden lurches of the car as the train approached curves at a speed estimated by plaintiff to be 70 miles per hour. More significantly, the speed tape on the locomotive showed the speed was 70 miles per hour for six minutes prior to what then occurred, which was five miles in excess of defendant’s speed restriction of 65 miles per hour. Because of close clearance at a girder bridge at Avert, Missouri, and the high speed and lurching of the cars, plaintiff’s leg came in contact with a girder of the bridge and “felt like somebody had a lariat around my leg and was pulling me out of the-car”, and although he tried to hold on, “with the train going so fast that it just yanked me right out” of the train, causing injuries which resulted in the amputation of his left leg.
1. The evidence shows that, in defendant’s switching yard, where its. freight trains were assembled and from; which they departed over defendant’s tracks, there existed on the occasion in question here an open and notorious practice by its employees in charge of the yard to permit tne use of its freight cars for travel by nonpaying passengers. Inasmuch as there was evidence to prove that this practice was common and long-continued, the jury in this case had a right to find, as a matter of fact, that defendant knew of and condoned the practice. Having in effect so found by its verdict, i would hold that plaintiff is considered, by Missouri law,3 to have been a permissive licensee of defendant on the trip when he was injured. Porchey v. Kelling, 353 Mo. 1034, 185 S.W.2d *160820 (1945). The Missouri Supreme Court, in that case, at 823, said:
“ * * * a licensee enters for his own purposes and with the permission, expressed or implied, of the possessor. An entrance made by sufferance, expressed or implied, distinguishes the licensee from the trespasser; and an entrance for the entrant’s own purpose distinguishes a licensee from an invitee. * * * ”
and at 824, the court pointed out
“ * * * A danger concealed only by the darkness of night does not make a licensor liable. * * * Liability does not attach to a possessor for injury to an adult licensee who falls into an excavation long maintained in the furtherance of his business, especially for passive as distinguished from active negligence. * * * ” (Emphasis supplied.)
Thus the court decided that there could be no recovery by plaintiff in that case, undoubtedly because there was no evidence of active or affirmative negligence on the part of the owner or possessor.
On the other hand, in Anderson v. Welty, 334 S.W.2d 132 (1960), the Court of Appeals of Missouri pointed out, at 136, that
“ * * * ‘ “it is now generally held that in cases involving injury resulting from active conduct, as distinguished from conditions of the premises, the landowner or possessor may be liable for failure to exercise ordinary care towards a licensee whose presence on the land is known or should reasonably be known to the owner or possessor.” ’ * * * ”
and the court, at 137, added:
“ * * * So, the familiar statement that a bare licensee takes the premises as he finds them usually has been limited by the equally-familiar exception of ‘wantonness, or some form of intentional wrong or active negligence by the owner or occupier.’ ”
In the case at bar, where plaintiff was a permissive licensee, his rights were at least equal to those of the bare licensee referred to in Anderson v. Welty, supra.
Likewise, the Supreme Court of Missouri, in White v. Burkeybile, 386 S.W.2d 418 (1965), recently said, at 423:
“* * * The plaintiff’s purpose in going onto the premises and his activities in carrying out his purpose were such that it cannot be said that he was a trespasser or unlawfully on the premises at the time he was injured. The defendant contends the plaintiff was at most a licensee and we may so consider him for the purposes of this case although the category in which he is placed is not necessarily controlling in view of the fact that active negligence is charged. See Anderson v. Welty, Mo.App., 334 S.W.2d 132, 136 [5], and 65 C.J.S. Negligence § 35 i, pp. 501-502.
“Where injuries to a licensee are caused by the affirmative or active conduct of another, as distinguished from an existing or passive condition of the premises, the person committing the acts is subject to liability for failure to exercise ordinary care towards such licensee if his presence on the land is known or should reasonably be known to the actor. Anderson v. Welty, Mo.App., 334 S.W.2d 132, 136-137 [6]; Gruetzemacher v. Billings, Mo., 348 S.W.2d 952, 959 [7]; Twine v. Norris Grain Co., 241 Mo.App. 7, 226 S.W.2d 415, 422 [7]; 65 C.J.S. Negligence § 35 h, p. 501, § 36, p. 502. There can be no doubt that the operation of a motor vehicle is active or affirmative in nature regardless of where it occurs.”
Thus, in the case at bar, there can be no doubt that the operation of a locomotive drawing a train at a speed of approximately 70 miles per hour in the manner hereinbefore related might reasonably be found by a jury to be active negligence which proximately contributed to plaintiff’s injury as he sat in the open door of a boxcar.
McClanahan v. St. Louis Public Service Co., 363 Mo. 500, 251 S.W.2d 704 (1952), *161at 708, relied on by this court in its opinion herein, actually recognizes that a railroad company is bound to abstain from recklessly injuring a trespasser on its car or to exercise ordinary care to avoid injuring him after discovering his peril.
The opinion of our court in this case properly asserts that the “attractive nuisance” doctrine does not apply here. In fact, the plaintiffs’ theory upon which the case was tried necessarily excludes that doctrine. Moreover, that issue was not submitted to the jury and is not before us. The court told the jurors the grounds upon which plaintiffs sought recovery, and in the context thereof we find no reference to the attractive nuisance doctrine. It was and is not in this case.
Early cases cited by defendant are distinguishable on the facts. Thus, in Snyder v. H. & St. J. R. Co., 60 Mo. 413 (1875), a railroad company was held not liable for injuries to a child received while he was attempting to get on one of its cars at the invitation of its servant. In Stringer v. Mo. Pac. Ry. Co., 96 Mo. 299, 9 S.W. 905 (1888), a railroad defendant was held not liable for injuries to an 18-year-old boy who got on the front of a switch engine and lost a portion of his leg, although he was invited to get on by a brakeman.
In Chrisco v. St. Louis & S. F. R. Co., 163 Mo.App. 540, 146 S.W. 1180 (1912), a 9-year-old plaintiff had been encouraged by railroad employees to ride on a new handcar from which he fell. In a suit involving a 19-year-old man who was killed in falling from a freight car, the court in Giles v. Missouri Pac. Ry. Co., 169 Mo.App. 24, 154 S.W. 852 (1913), referred to the deceased as a “trespasser” and a “wrongdoer and lawbreaker” when the evidence in the record revealed he was killed by being thrown from the top of a freight car due to the moving of a car in switching.
These early decisions are not applicable to the situation existing at defendant’s terminal here, where there was, as I have pointed out, a common, open and notorious practice by defendant’s employees in charge of the freight yard which virtually amounted to an invitation to these boys to ride and thus justified the jury and the district court in considering them to be permissive licensees.
2. Despite the criticism of the court’s instructions, as expressed by defendant in its brief, I find that no error was made in this respect. On the other hand, I would hold that the court properly instructed the jury, especially when it defined the term “licensee”. The court’s other instructions are in harmony with the views expressed in this opinion.
3. Whether plaintiff was guilty of contributory negligence was a question of fact for the jury. There was sufficient evidence from which the jury could decide that plaintiff exercised ordinary care for his own safety, taking into account his age, experience and intelligence. Under these circumstances it cannot be held as a matter of law that plaintiff was guilty of contributory negligence, as urged by defense counsel.
For these reasons the judgment from which this appeal was taken should be affirmed.

. White v. Burkeybile, Mo., 386 S.W.2d 418 (1965); Anderson v. Welty, Mo.App., 334 S.W.2d 132 (1960); and Porchey v. Kelling, 353 Mo. 1034, 185 S.W.2d 820 (1945).


. Giles v. Missouri Pac. Ry., 169 Mo.App. 24, 154 S.W. 852 (1913); Chrisco v. St. Louis & S. F. R. R., 163 Mo.App. 540, 146 S.W. 1180 (1912); and Stringer v. Missouri Pac. Ry., 96 Mo. 299, 9 S.W. 905 (1888), which cites Snyder v. Hannibal & St. Jos. R. Co., 60 Mo. 413 (1875).


. This case is governed by the law of the state where the accident happened. Waynick v. Chicago’s Last Department Store, 7 Cir., 269 F.2d 322, 325 (1959).